Citation Nr: 0607700	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  01-01 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for residuals of a 
right hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  This matter was last before the Board in July 
2004 and was remanded to afford the veteran medical 
examinations to address the etiology of his claimed 
disabilities.  


FINDINGS OF FACT

1.  The veteran does not have a current bilateral hearing 
disability.

2.  The veteran's bilateral tinnitus is not due to an in-
service event, injury or disease.

3.  The veteran's right hand disability of the fourth 
metacarpophalangeal joint was caused by an in-service injury.  


CONCLUSIONS OF LAW

1.  A bilateral hearing disability was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Bilateral tinnitus was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

3.  The veteran's right hand disability of the fourth 
metacarpophalangeal joint was caused by an in-service injury.  
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in February 
2005, subsequent to the issuance of the rating decision 
currently on appeal.  Although the AOJ has not complied in a 
timely fashion with the VCAA's notice requirements, the Board 
has cured any possible prejudice via its July 2004 remand, 
which resulted in the RO providing the veteran with a VCAA 
notice and having the case readjudicated in a subsequent 
supplemental statement of the case. 

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
February 2005 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statements of the 
case.  Pelegrini, 18 Vet. App. at 121.  

Also, the February 2005 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would request 
records in the custody of a Federal agency and that the RO 
would make reasonable efforts to obtain other records.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran did not indicate 
the presence of any other possibly relevant records.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  The veteran was provided with medical examinations 
in August 2005 to address the etiology of his claimed 
disabilities.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

Bilateral Hearing Loss

On the authorized audiological evaluation in August 2005 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
20
LEFT
10
5
0
5
20

Pure tone averages were 8.75 for the right ear and 7.5 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.

Service connection requires a finding of a current 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  The veteran's hearing examination 
results do not exhibit findings that would qualify as a 
current disability.  Id.  Service connection for bilateral 
hearing loss cannot be established because the veteran does 
not have a current bilateral hearing disability.  38 C.F.R. 
§ 3.303.  



Bilateral Tinnitus

The veteran's service medical records are silent with respect 
to bilateral tinnitus.  There is no medical evidence of 
bilateral tinnitus for the period immediately following 
service through August 2005.  At the VA examination in August 
2005, the veteran was diagnosed as having bilateral tinnitus, 
which he reported as having its onset in 1978 while he was in 
service.  

The VA examiner addressed the question of whether the 
veteran's bilateral tinnitus was related to his period of 
military service.  The VA examiner concluded that the 
veteran's bilateral tinnitus was not related to service 
because his tinnitus was not consistent with noise exposure.  
The VA examiner reasoned that the veteran's audiogram was not 
consistent with noise exposure and that the veteran's 
tinnitus was not consistent with noise exposure, injury or 
disease while in service.  The veteran was an armored crewman 
in a tank division while in service and has contended that 
his bilateral tinnitus stems from noise exposure while in 
service.  Although the veteran has given a statement to the 
effect that he believes that his bilateral tinnitus is 
related to his military service, it is noted that as a lay 
person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of bilateral 
tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because there is no evidence of continuing symptomatology of 
bilateral tinnitus following service and because the only 
competent medical evidence of record fails to establish a 
nexus of the veteran's current bilateral tinnitus to service, 
service connection for bilateral tinnitus cannot be 
established.  38 C.F.R. § 3.303 (2005).  

Residuals of a Right Hand Injury

In a subsequent rating decision of September 2005, the RO 
granted service connection for mild post traumatic 
osteoarthritis of the veteran's right index finger.  Thus, 
this appeal is limited to the issue of service connection for 
the residuals of an injury to the veteran's right fourth 
metacarpophalangeal joint.  

The veteran's entrance examination is silent with respect to 
any defects of the right hand.  Service medical records 
disclose that in March 1979 the veteran suffered a trauma 
injury to his right fourth metacarpophalangeal joint when a 
turret handle hit him across the knuckles of his right hand.  
X-rays taken at that time revealed a shortening of the 
metacarpal head and precipitated a tentative diagnosis of a 
crush fracture at the right fourth metacarpal head.  Follow 
up examination disclosed an apparent old deformity of the 
right fourth metacarpal head, with no new fracture seen.  X-
rays of December 1976, for a previous hand injury, noted 
posttraumatic degenerative changes of the fourth 
metacarpophalangeal joint.  There are no records regarding 
injuries or arthritis of the right fourth metacarpophalangeal 
joint until the veteran was seen at the VA medical center in 
August 2005.  

At a VA examination in August 2005, the veteran reported 
occasional pain and decreased strength in the fourth 
metacarpophalangeal joint of his right hand.  The veteran 
reported that these symptoms began with the March 1979 
injury.  Handshake with the VA examiner revealed decreased 
strength in the veteran's right ring finger.  X-rays revealed 
and confirmed posttraumatic deformity involving the right 
fourth metacarpal head with mild posttraumatic arthritis of 
the metacarpophalangeal joint, as well as shortening of the 
fourth metacarpal.  

The VA examiner addressed the issue of service connection of 
the veteran's right hand disability of the fourth 
metacarpophalangeal joint.  With respect to the posttraumatic 
degenerative changes of the veteran's right fourth 
metacarpophalangeal joint prior to the veteran's March 1979 
injury, the examiner stated that it was pure speculation to 
state whether the findings at that time were caused by a pre-
service injury or an in-service injury.  The examiner 
reasoned that because the veteran was asymptomatic until 
March 1979, that the injury he then sustained was an 
aggravation of a preexisting injury.  Ultimately, the 
examiner concluded that it was at least likely as not that 
the veteran's current hand dysfunction of the right fourth 
metacarpophalangeal joint was caused by or a result of his 
active military service.  Accordingly, the Board finds that 
the evidence is at least in equipoise that the veteran's 
right hand disability of the fourth metacarpophalangeal joint 
was caused by an in-service injury.  38 C.F.R. 
§§ 3.102, 3.303 (2005).


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied. 

2.  Entitlement to service connection for bilateral tinnitus 
is denied. 

3.  Entitlement to service connection for residuals of a 
right hand injury is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


